Dewey, J.
To this action of tort for an injury to the horse of the plaintiff, caused by the unsafe condition of a highway which the defendants were bound to keep in repair, various objections are taken.
1. The first is to the refusal of the court to rule, as requested by the defendants, that the absence of a bridge at the ford way was of itself conclusive notice to the plaintiff that the road was dangerous, and that at the time of the receiving the injury the driver of the horse was not in the exercise of ordinary care. Upon this point the court are of opinion that the presiding judge properly refused so to instruct the jury, and gave the instructions adapted to the case.
2. It is said that this suit is barred by the fact, appearing in the case, that before bringing this action the plaintiff had settled with Baldwin, who was the bailee of the horse at the time of the receiving the injury, and had received payment in full for the damage done to the horse, but with an agreement and understanding that this action might be commenced and prosecuted by Baldwin in the name of Rindge at Baldwin’s risk and for his benefit.
As to this proceeding, it is objected that it operates as a payment and discharge of the defendants. But we think that it is not to be so held. Such was not the design of the parties; but on the contrary Baldwin was to have the right to prosecute a suit in the name of Rindge, to recover these damages for his own use, which is inconsistent with the idea of discharging the defendants. The only ground for giving such effect to the arrangement between Baldwin and Rindge is that it must necessarily result therefrom. The court do not adopt that view of the case.
It is then urged as an objection to maintaining this action, that Baldwin might have recovered for the injury to the horse by a suit in his own name, he being at the time the bailee of the *162horse and having a special property therein, and that this cause of action might have been joined in his suit for the personal injury to himself. We suppose it to be true that the action foi the injury to the horse might have been brought either in the name of the special or general owner. Such is the general rule in relation to an action for a tort to personal property while in the hands of a bailee. In such suit the special owner would hold the balance, above the amount recovered for the injury sustained by him as special owner, in trust and' for the benefit of the general owner. But this is now immaterial, as no such action was brought by Baldwin, the special owner ; and the first action for the injury to the horse was the present one, brought, as it well might be, in the name of the general owner. The action instituted by Baldwin in his own name was merely for his personal injury.
But it is further urged that this suit is now prosecuted by Baldwin in the name of Rindge, under a bargain between those parties, which the law holds illegal, and that upon the facts it amounts to a case of champerty. It is correctly stated by the counsel for the defendants, that we recognize the doctrine of champerty and give effect to such defence in proper cases. But this doctrine is to be taken with all reasonable exceptions, and it does not necessarily follow because one has become interested in a matter the subject of litigation by purchase of the demand, or is to receive a proportionate share of the avails of the suit, that it is a case of champerty. A party may prosecute a suit on a subject in which he has indirectly an interest, as was held in the case of Call v. Calef, 13 Met. 362. So one may lawfully agree to promote a suit where he has reasonable ground to believe himself interested, though he is not so. Findon v. Parker, 11 M. & W. 675. So cases of remote or contingent interests, or possibility of interest, in the subject litigated,, or other equally justifying causes. Lathrop v. Amherst Bank, 9 Met. 490. In the present case Baldwin was not a stranger or party disconnected with the transaction, buying a controverted claim. He might suppose himself to some extent liable to Rindge, or at least Rindge might so allege and hold him legally to show that *163the horse was injured without his default. As a special owner or bailee, he was to some extent interested in the recovery of damages of the town for the injury sustained by the horse. There was enough in the case to avoid the objection of champerty, and to bring the case fairly within the exceptions to the general rule, that are recognized and sanctioned by the. cases cited above. Exceptions overruled.